     Case 5:20-cv-01696-SAB-KK Document 46 Filed 12/23/20 Page 1 of 2 Page ID #:46

                                                                         JS-6
 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                       CENTRAL DISTRICT OF CALIFORNIA
 7
 8 NANCY FOREMAN,                               No. 5:20-cv-01696-SAB-KK
 9         Plaintiff,
10         v.                                   ORDER DISMISSING CASE AND
11 C. R. BARD, INC., BARD                       CLOSE FILE
12 PERIPHERAL VASCULAR, INC., and
13 DOES 1-100, inclusive,                       [ECF NO. 45]
14         Defendants.
15
16         Before the Court is the parties’ Stipulation of Dismissal of Plaintiff Nancy
17 Foreman’s Claims with Prejudice, ECF No. 45. The parties ask the Court to
18 dismiss Plaintiff’s claims in the above-captioned matter with prejudice and each
19 party to bear its own costs.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING CASE AND CLOSING FILE ~ 1
     Case 5:20-cv-01696-SAB-KK Document 46 Filed 12/23/20 Page 2 of 2 Page ID #:47



 1         Accordingly, IT IS HEREBY ORDERED:
 2         1.    The parties’ Stipulation of Dismissal of Plaintiff Nancy Foreman’s
 3 Claims with Prejudice, ECF No. 45, is APPROVED.
 4         2.    All claims asserted by Plaintiff are DISMISSED with prejudice. Each
 5 party is to bear their own fees and costs.
 6         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 7 and forward copies to counsel and close the file.
 8         DATED this 23rd day of December 2020.
 9
10
11                          ____________________________
                                   Stanley A. Bastian
12                             United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       ORDER DISMISSING CASE AND CLOSING FILE ~ 2
